Citation Nr: 0620533	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the left foot, to include a left below-the-knee 
amputation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the RO.  

The Board remanded this case back to the RO for additional 
development in September 2004.  

In October 2005, the veteran was notified that the Veterans 
Law Judge who conducted his March 2004 hearing was no longer 
employed by the Board and that he had the right to an 
additional hearing.  The veteran has not responded to this 
inquiry, however.  Accordingly, the Board will proceed with 
his case.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In April 2006, the Board received a medical opinion 
concerning the veteran's claim from the Veterans Health 
Administration (VHA).  

Subsequently, in May 2006, the Board notified the veteran 
that he could waive his right to review of this new evidence 
by the agency of original jurisdiction, under 38 C.F.R. 
§ 20.1304(c).  

However, the veteran did not subsequently sign a waiver form, 
and such waiver is similarly not indicated in his 
representative's June 2006 brief.  Consequently, it is 
imperative under 38 C.F.R. § 20.1304(c) that this new 
evidence first be considered by the RO prior to further Board 
action.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO is requested to readjudicate the 
veteran's claim, with consideration of 
the April 2006 VHA medical opinion.  If 
the determination of the claim remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

